Citation Nr: 1330159	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.

5.  Entitlement to an evaluation in excess of 10 percent disabling for eczema.

6.  Entitlement to an evaluation in excess of 10 percent disabling for lumbosacral strain.

7.  Entitlement to an evaluation in excess of 10 percent disabling for tendonitis, right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been scheduled multiple times for a hearing before a Veterans Law Judge of the Board.  Most recently, the Veteran was scheduled for a Travel Board hearing in March 2013 and was notified of this scheduled hearing in a letter dated in February 2013.

In a statement received one day prior to the Veteran's scheduled hearing in March 2013 the Veteran reported that he could not attend the hearing scheduled due to inclement weather and lack of transportation.  He requested that his hearing be rescheduled.

The Veteran was noted to have failed to appear for the March 2013 hearing.

In September 2013 the Veteran's representative submitted a "Motion to Reschedule for Good Cause and to Remand for Travel Board Hearing."  The Veteran's representative discussed the letter received from the Veteran one day prior to the scheduled hearing and argued that good cause to postpone the hearing was shown by the Veteran's inability to physically attend the hearing due to inclement weather and lack of transportation.  

Accordingly, as good cause exists, the case must be returned to the RO to schedule a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the RO.

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

